DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 6 are objected to because of the following informalities:  
Claim 1, 
Line 8: “the ability” should read --an ability--
Lines 8-: “the current temperature” should read --a currenttemperature--
Line 23: “the form” should read --a form--
Lines 23-24: “temperature and humidity” should read --the temperature and humidity--
Line 24: “critical temperatures” should read --the critical temperatures--
Line 29: “critical temperature and humidity values” should read --the critical temperature and humidity values--
Line 30: “critical values of temperature and humidity” should read --the critical values of temperature and humidity--
Claim 2, line 2: “garment” should read --the garment--
Claim 6, 
Lines 16-17: “when critical temperatures are reached processes and outputs data” should read --when critical temperatures are reached and processes and outputs data--
Line 20: “critical temperatures” should read --the critical temperatures--
Line 25: “critical temperature and humidity values” should read --the critical temperature and humidity values--
Line 26: “critical values of temperature and humidity” should read --the critical values of temperature and humidity--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the environment" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the environment” will be read as “an environment”.
Regarding claim 1, the phrase "for example" in line 18 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" in line 20 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the observer" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the observer” will be read as “an observer”.
Claim 1 recites “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached processes and outputs data on the 25values of temperature and humidity under the garment of the object” in lines 19-22. There is grammatical mistake that renders the clause unclear. For examination purposes, the sentence will be read “entering a time interval for a short-term forecast such as advance or early warning of an observer when critical temperatures are reached, processing and outputting data on the 25values of temperature and humidity under the garment of the object…”.
Claim 1 recites the limitation "the rate” in line 23.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the rate” will be read as “a rate”.
Claim 2 recites the limitation "the clothes” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the clothes” will be read as “clothes”.
Claim 3 recites the limitation "the clothes” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the clothes” will be read as “clothes”.
Claim 3 recites the limitation "the bag” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the bag” will be read as “a bag”.
Claim 3 recites the limitation "the stroller” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the stroller” will be read as “a stroller”.
Regarding claim 3, the phrase "for example" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the environment" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the environment” will be read as “an environment”.
Regarding claim 6, the phrase "for example" in line 12 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "such as" in line 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the observer" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the observer” will be read as “an observer”.
Claim 6 recites “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached processes and outputs data on the 25values of temperature and humidity under the garment of the object” in lines 15-17. There is grammatical mistake that renders the clause unclear. For examination purposes, the sentence will be read “entering a time interval for a short-term forecast such as advance or early warning of an observer when critical temperatures are reached, processing and outputting data on the 25values of temperature and humidity under the garment of the object…”.
Claims 2-5 are rejected by virtue of their dependence from Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Patent No. 2020/0229514) in view of Fu (U.S. Patent No. 2019/0313913)
Regarding claim 1, Cooper teaches (Figures 1 and 2) a computer implemented system providing a tool for determining characteristics of a wearer of apparel (i.e., garment), for example, one or more items of clothing may include a sensor configured to measure temperature and/or humidity (i.e., a computer implemented system for temperature and humidity monitoring 5under a garment of an object to be observed). (Paragraphs [0021], [0024]). 
Various items of apparel (115) may be configured to receive or access information such as to operate as a “smart” sensing technology, for example, the apparel (115) may include one or more of the sensors (118) for continuously or periodically measuring characteristics of the apparel (115), wearer, and/or environment. (Paragraph [0032]). Certain ones of the sensors (118a) may be disposed to measure characteristics external to the apparel  (i.e., at least one external electronic module). Other ones of the sensors (118b) may be disposed to measure characteristics internal to the apparel  (i.e., at least one internal electronic module located under the garment). (Paragraph [0036]).
Characteristics sensors measure may include absolute temperature, relative temperature, humidity, air pressure, moisture, and the like. Accordingly, the sensors (118) may be or include a temperature sensor, a humidity sensor, a moisture sensor, a pressure sensor, or a combination thereof (i.e., said at least one internal electronic module and said at least one external electronic module including sensors for temperature and humidity monitoring).  (Paragraph [0032]). 
As shown in Figure 4, computing device (404) further comprises a datastore (414, 419) for storing apparel information related to the user measured from the sensors (418) (i.e., internal storage devices wirelessly connected to said at least one 10internal electronic module and said at least one external electronic module). (Paragraph [0082], [0084]). 
Cooper further teaches (Figure 4) a user device (402) configured to receive information from the sensor relating to one or more measured characteristics such as environmental characteristics. Such environmental characteristics may include temperature, humidity, pressure, and the like. The user device (402) may include a communication element (406) (i.e., receiving device) for providing an interface to a user to interact with the user device (402) and/or the computing device (404). The communication element (406) may be any interface for presenting information to the user and receiving user feedback. The communication element (406) may also transmit data to a local or remote device such as the computing device (404) (i.e., a receiving device that provides a user with the ability to monitor the current temperature and humidity of the object being observed; transmission of all information during an on-line monitoring session and its storage on 10a local server). (Paragraph [0076]). 
Cooper further teaches a comfort manager (120) configured to receive information from one or more of the user device (102), the computing device (104), and the sensors (118), configured to monitor each of the sensors (i.e., at least one internal electronic module and said at least one external module), individually and comparatively or collectively, and facilitate control of thermal management elements (e.g., heating, cooling, venting) of the apparel. (Paragraphs [0033], [0051]). The comfort manager (120) may include an analytics component (124) configured to access or receive data (e.g., temperature, humidity, environment values) and may be configured to analyze the received data, for example, using statistical analysis, comparative analysis, heuristics, and/or a machine learning algorithm to assess the current status and/or comfort signature (130) relating to apparel and associated wearers (i.e., personalization of temperature and humidity control). The comfort signatures (130) may comprise an alphanumeric index having values associated with various levels of comfort and may comprise a profile having a plurality of parameters representing a comfort of a user/wearer (i.e., analyze values of temperature and humidity under the garment of the object and in the environment, received from said sensors of said at least one internal electronic module and said at least one external module to perform actions in order to personalize temperature and humidity control). (Paragraphs [0041]-[0043]). 
Cooper additionally teaches information sources (116) that may include a datastore for storing information such as information collected or received by the sensors (118). The information sources (116) may include information relating to environmental conditions such as temperature and humidity. For example, the information sources may be associated with a weather service that collects location-based information about temperature and/or humidity. Such information may be stored at the datastore and/or may be made available for other systems to access or receive (i.e., wherein such actions include input of current values of temperature and humidity of 20the environment in manual mode). (Paragraph [0040]).
 In an aspect, the comfort manager (120) may be configured to receive information from information source (116). (Paragraph [0041]). The comfort manager (120) may be configured to generate one or more comfort signatures (130) (i.e., zones) based on one or more comfort rules (132). (Paragraph [0044]). Comfort rules (132) may represent that a pre-defined delta between one or more calculated heat indices indicates a particular comfort level, so as the delta between heat indices goes up or down, the applied comfort rule (132) may cause the comfort signature (130) to change (i.e., dividing all possible values of temperature and humidity into more than two zones, for example, comfort zone, border zone, critical zone). (Paragraph [0061]). Furthermore, the comfort manager (120) may receive or access information relating to a user and may adjust the comfort signature (130) and/or responses to the user based on the current point in the user's schedule and/or expected points in the future (i.e., adjustment of bounds on temperature and humidity zones). (Paragraph [0048]).
Cooper, however, fails to teach “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached processes and outputs data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005 environment in the form of calculation of the rate of change of temperature and humidity, calculation of the time to reach critical temperatures, display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity.”
Fu, in a related field of endeavor, teaches a system for monitoring a patient with a garment, including a controller and one or more temperature sensors, and a receiving station configured to communicate with the garment. (Paragraph [0006]). Generally, one or more of the temperature measurements can be obtained by scanning the temperature sensors in the garment via the controller at a continuous or intermittent frequency. The sampling frequency may be substantially consistent over time. Alternatively, the controller may scan the set of temperature sensors at variable time intervals. For example, the controller may scan the set of temperature sensors once per hour while the controller determines that the user is at rest (i.e., entering a time interval for a short-term forecast). (Paragraphs [0089], [0100]). 
The temperature data may be analyzed to identify possible medical conditions present, for example, in one or both of the patient's feet, such as according to a model (1000). (See Figure 10). For example, in some variations, based on the model, a foot health application executing on the mobile computing device may compare and analyze these foot temperature data in real-time and/or over time to identify possible medical conditions present in one or both of the user's feet. (Paragraph [0117]). In this example, the foot health application may calculate a difference between left foot and right foot temperatures (1002) measured at like or corresponding regions on the patient's left and right feet at similar times. (Paragraph [0118]). The application may further trigger a notification and/or identify a possible medical condition in the patient's feet if the calculated left-right foot temperature difference exceeds a threshold difference, e.g., if the temperature in a location on one foot exceeds the corresponding temperature in the other foot by at least a threshold difference (i.e., advance or early warning of the observer when critical temperatures are reached). In some variations, different threshold differences may trigger different severities or classes of notifications. For example, the application may trigger a first type of notification if the calculated temperature difference exceeds a first threshold difference, and may trigger a second type of notification indicating a more severe alert, if the calculated temperature difference exceeds a second threshold difference that is higher than the first threshold difference (i.e., processes and outputs data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005environment in the form of calculation of the rate of change of temperature and humidity). (Paragraph [0118]).
The temperature changes may also be analyzed for an indicative temperature change in the garment. (Paragraph [0089]). In some variations, the monitoring system includes a left temperature sensing garment configured to be worn on a left foot of a patient, and a right temperature-sensing garment configured to be worn on a right foot of a patient. When the left temperature-sensing garment is in the active mode, a controller in the left garment may sample temperature sensors in the left garment over time to generate a set of left foot temperatures in regions of the patient's left foot, and a controller in the right garment may sample temperature sensors in the right garment over time to generate a set of right foot temperatures in regions of the patient's right foot (i.e., calculation of the time to reach critical temperatures). (Paragraph [0117]). 
As shown in Figure 11, the application may additionally or alternatively render a virtual graph showing absolute temperatures (1110) or relative temperatures (1120) (e.g., differences between left foot temperatures and right foot temperatures) of each measured region of the patient's feet, or an average temperature of each of the patient's feet over time. For example, the application may present sensor data to the patient through a virtual graph in order to visually communicate to the patient a trend in temperature of the patient's feet over hours, days, weeks, or months, which may indicate a change in the health of the patient's feet. The application may update the graph in real-time as data is received from sensors in the left and right garments (i.e., display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity). (Paragraph [0124]). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teachings of Fu of “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached, process[ing] and output[ting] data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005 environment in the form of calculation of the rate of change of temperature and humidity, calculation of the time to reach critical temperatures, display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity”. Doing so, provides for real-time monitoring of the patient’s temperature, which may indicate a change in the health of the patient's feet and may return a medical diagnoses. (Paragraphs [0124]-[0125]).
Regarding claims 2-3, Cooper teaches that the sensors (118a) may be disposed to measure characteristics external to the apparel (115). As an example, the material of the apparel may include an orifice to facilitate direct measurement of external ambient environmental characteristic that are external to the apparel (i.e., at least one external electronic module is located on the clothes of the observer/observed object). (Paragraphs [0036], [0067]).
Regarding claim 5, Cooper teaches, as previously discussed, that the communication element (406) (i.e., receiving device) may transmit data to a local or remote device, such as the computing device (404) (i.e., wherein said receiving device, which transmits the temperature and humidity values wirelessly to record the data to at least one local remote server). (Paragraph [0076]).
Regarding claim 6, Cooper discloses systems and methods for sensing various characteristics relating to apparel for managing comfort of a wearer of apparel. (Abstract, Paragraph [0001]). Cooper teaches (Figures 1 and 2) a computer implemented system providing a tool for determining characteristics of a wearer of apparel (i.e., garment), for example, one or more items of clothing may include a sensor configured to measure temperature and/or humidity. (Paragraphs [0021], [0024]). The system may include a memory comprising one or more wardrobe rules and processor executable instructions, the processor configured to receive or access wardrobe information associated with one or more items of apparel available for a user to wear (i.e., a computer readable medium storing code representing instructions that when executed at a processor cause the processor to store instructions to monitor temperature and humidity under a garment of an object to be observed, said computer readable medium executing an algorithm stored in a memory of a mobile computing device). 
Cooper further teaches a comfort manager (120) configured to receive information from one or more of the user device (102), the computing device (104), and the sensors (118), configured to monitor each of the sensors (i.e., at least one internal electronic module and said at least one external module), individually and comparatively or collectively, and facilitate control of thermal management elements (e.g., heating, cooling, venting) of the apparel. (Paragraphs [0033], [0051]). The comfort manager (120) may include an analytics component (124) configured to access or receive data (e.g., temperature, humidity, environment values) and may be configured to analyze the received data, for example, using statistical analysis, comparative analysis, heuristics, and/or a machine learning algorithm to assess the current status and/or comfort signature (130) relating to apparel and associated wearers (i.e., analyzing values of temperature and humidity under the garment of the object and in the environment; to perform actions to personalize temperature and humidity control). (Paragraphs [0041]-[0043]).
As previously discussed, Cooper also teaches information sources (116) that may include a datastore for storing information such as information collected or received by the sensors (118). The information sources (116) may include information relating to environmental conditions such as temperature and humidity. For example, the information sources may be associated with a weather service that collects location-based information about temperature and/or humidity. Such information may be stored at the datastore and/or may be made available for other systems to access or receive (i.e., wherein such actions include input of current values of temperature and humidity of 20the environment in manual mode). (Paragraph [0040]). In an aspect, the comfort manager (120) may be configured to receive information from information source (116). (Paragraph [0041]).
The comfort manager (120) may be configured to generate one or more comfort signatures (130) (i.e., zones)  based on one or more comfort rules (132). (Paragraph [0044]). Comfort rules (132) may represent that a pre-defined delta between one or more calculated heat indices indicates a particular comfort level, so as the delta between heat indices goes up or down, the applied comfort rule (132) may cause the comfort signature (130) to change (i.e., dividing all possible values of temperature and humidity into more than two zones, for example, comfort zone, border zone, critical zone). (Paragraph [0061]). Furthermore, the comfort manager (120) may receive or access information relating to a user and may adjust the comfort signature (130) and/or responses to the user based on the current point in the user's schedule and/or expected points in the future (i.e., adjustment of bounds on temperature and humidity zones). (Paragraph [0048]). 
Cooper further teaches a user device (402) that includes a communication elements (406)  configured to receive information from the sensor relating to one or more measured characteristics such as environmental characteristics. The communication element (406) may also transmit data to a local or remote device such as the computing device (404) (i.e., transmitting of all information during an on-line monitoring session and its storage on 10a local server). (Paragraph [0076]). 
Cooper, however, fails to teach “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached processes and outputs data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005 environment in the form of calculation of the rate of change of temperature and humidity; calculating of the time to reach critical temperatures, display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity.”
Fu, in a related field of endeavor, teaches systems and methods for monitoring a patient with a garment, including a controller and one or more temperature sensors, and a receiving station configured to communicate with the garment. (Paragraphs [0006], [0011]). Generally, one or more of the temperature measurements can be obtained by scanning the temperature sensors in the garment via the controller at a continuous or intermittent frequency. The sampling frequency may be substantially consistent over time. Alternatively, the controller may scan the set of temperature sensors at variable time intervals. For example, the controller may scan the set of temperature sensors once per hour while the controller determines that the user is at rest (i.e., entering a time interval for a short-term forecast). (Paragraphs [0089], [0100]). 
The temperature data may be analyzed to identify possible medical conditions present in one or both of the patient's feet, such as according to a model (1000). For example, in some variations, based on the model , a foot health application executing on the mobile computing device may compare and analyze these foot temperature data in real-time and/or over time to identify possible medical conditions present in one or both of the user's feet. (Paragraph [0117]). In this example, the foot health application may calculate a difference between left foot and right foot temperatures (1002) measured at like or corresponding regions on the patient's left and right feet at similar times. (Paragraph [0118]). The application may further trigger a notification and/or identify a possible medical condition in the patient's feet if the calculated left-right foot temperature difference exceeds a threshold difference, e.g., if the temperature in a location on one foot exceeds the corresponding temperature in the other foot by at least a threshold difference (i.e., advance or early warning of the observer when critical temperatures are reached). In some variations, different threshold differences may trigger different severities or classes of notifications. For example, the application may trigger a first type of notification if the calculated temperature difference exceeds a first threshold difference, and may trigger a second type of notification indicating a more severe alert, if the calculated temperature difference exceeds a second threshold difference that is higher than the first threshold difference (i.e., processes and outputs data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005 environment in the form of calculation of the rate of change of temperature and humidity). (Paragraph [0118]).
The temperature changes may also be analyzed for an indicative temperature change in the garment (722). (Paragraph [0089]). In some variations the monitoring system includes a left temperature sensing garment configured to be worn on a left foot of a patient, and a right temperature-sensing garment configured to be worn on a right foot of a patient. When the left temperature-sensing garment is in the active mode, a controller in the left garment may sample temperature sensors in the left garment over time to generate a set of left foot temperatures in regions of the patient's left foot, and a controller in the right garment may sample temperature sensors in the right garment over time to generate a set of right foot temperatures in regions of the patient's right foot (i.e., calculation of the time to reach critical temperatures). (Paragraph [0117]). 
As shown in Figure 11, the application may additionally or alternatively render a virtual graph showing absolute temperatures (1110) or relative temperatures (1120) (e.g., differences between left foot temperatures and right foot temperatures) of each measured region of the patient's feet, or an average temperature of each of the patient's feet over time. For example, the application may present sensor data to the patient through a virtual graph in order to visually communicate to the patient a trend in temperature of the patient's feet over hours, days, weeks, or months, which may indicate a change in the health of the patient's feet. For example, the application may update the graph in real-time as data is received from sensors in the left and right garments (i.e., display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity). (Paragraph [0124]). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teachings of Fu of “entering a time interval for a short-term forecast such as advance or early warning of the observer when critical temperatures are reached, process[ing] and output[ting] data on the 25values of temperature and humidity under the garment of the object and of the 30Atty. Docket No. 060518.0005 environment in the form of calculation of the rate of change of temperature and humidity; calculating of the time to reach critical temperatures, display of a graphic, text, and sound message on said receiving device with the current values of the temperature and humidity zones of the environment and the observed object, the rate 5of change of temperature and humidity of the environment and the observed object, the observed object's reaching the temperature and humidity values close to critical boundary, the observed object's reaching critical temperature and humidity values, a short-term forecast of reaching critical values of temperature and humidity”. Doing so, provides for real-time monitoring of the patient’s temperature, which may indicate a change in the health of the patient's feet and may return a medical diagnoses. (Paragraphs [0124]-[0125]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Fu, further in view of Mestrovic (U.S. Patent No. 2011/0015498).
Cooper as modified by Fu teaches all of the elements of the current invention as stated above except wherein said at least one internal electronic module and said at least one external electronic module includes “a clip for fastening”.
Mestrovic, in a related field of endeavor, teaches a garment that incorporates sensors that can be used for measuring or monitoring physiological conditions such as temperature in feet. (Paragraphs [0001], [0090]). As shown in Figure 1, sensors (12) are fixed or movable connected to a substrate in the form of a sock. (Paragraphs [0023], [0049]). Mestrovic teaches that the sensors (12) may be fixed in position using micro hook and loop type fasteners (i.e., clip for fastening). (Paragraph [0087]). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cooper as modified by Fu to provide that said at least one internal electronic module and said at least one external electronic module includes “a clip for fastening” of Mestrovic. Doing so, allows the sensors to be secured to a substrate in a desired position without having an adverse effect on the user by creating an increase in pressure at a particular point.  (Paragraphs [0049], [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        8/31/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791